Citation Nr: 0922262	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to July 
1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Louis, Missouri, 
(hereinafter RO).  The Veteran's claim was denied by an 
October 2006 Board decision.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In a January 2009 Memorandum 
Decision, the Court vacated the October 2006 Board decision 
and remanded the case to the Board for readjudication 
consistent with this decision.  
  

REMAND

For cases involving a request to reopen a previously denied 
claim, the Veterans Claims Assistance Act requires VA to look 
at the bases of the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were previously 
found insufficient.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In January 2009, the Court determined that the Board, in its 
October 2006 decision denying the petition to reopen a claim 
of service connection for bilateral pes planus, erred in 
finding that VA had adequately discharged its duty to notify 
via the issuance of a variety of documents (e.g., October 
2002 letter, a statement of the case and a July 2004 
hearing).  The Court found, in particular, that notice was 
lacking as to the reason why the claim for service connection 
for bilateral pes planus was previously denied by the Board 
in its July 1990 decision.  38 U.S.C.A. § 5103(a) (West 
2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
found that this error was prejudicial to the Veteran.  Id. 

The Court also found that the Board provided insufficient 
reasons and bases for its determination that the Veteran's 
testimony in July 2004 concerning continuity of 
symptomatology in his feet since service was not material 
evidence.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Accordingly, to ensure compliance with the directives of the 
Court, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO should provide the Veteran 
with a notification letter that is 
compliant with Kent, to include advising 
him of the basis of the denial of the 
claim for service connection for 
bilateral pes planus by the Board in July 
1990; i.e. that while the Veteran's pre-
existing flat feet "became increasingly 
symptomatic" during service, the basic 
pathology associated with this condition 
did not increase in severity during 
service.  This letter should inform the 
Veteran that new and material evidence 
necessary to reopen the Veteran's claim 
for service connection for pes planus 
would comprise of competent evidence 
showing that the underlying pathology 
associated with this condition, as 
opposed to mere symptoms, underwent a 
permanent increase in severity during 
service.

2.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time must be 
allowed for response.  If the RO 
determines that new and material evidence 
to reopen the claim for service 
connection for bilateral pes planus has 
not been received, the SSOC should 
specifically indicate the reasons for 
determining that the Veteran's testimony 
in July 2004 concerning continuity of 
symptomatology in his feet since service 
does not represent material evidence.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




